COOK, Judge
(dissenting):
What I feared would happen when we abandoned the rule of Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974), has come to pass. See United States v. Banks, 7 M.J. 92 (C.M.A.1979) (Cook, J., concurring in the result). In rejecting a rule certain in its application we have created in its place a rule totally without definition.
*20The accused was in post-trial confinement for 77 days, a period that would not have given rise to the Dunlap presumption of prejudice. Since in Banks we returned to the rule set forth in United States v. Gray, 22 U.S.C.M.A. 443, 47 C.M.R. 484 (1973), my Brothers have examined the record to find some evidence of prejudice to the accused resulting from a 313-day delay in the post-trial processing of the case.1 My Brothers find this prejudice in the accused’s asserted “difficulties in getting steady employment.”2 14 M.J. 17, 19. The results of this decision cannot help but create total confusion for those who administer military justice.
As we held in United States v. Gray, supra at 445, 47 C.M.R. at 486:
This Court has ruled that before ordering a dismissal of the charges because of post-trial delay there must be some error in the proceedings which requires that a rehearing be held and that because of the delay appellant would be either prejudiced in the presentation of his case at a rehearing or that no useful purpose would otherwise be served by continuing the proceedings.
Although the post-trial delay in the case at bar is deplorable and unreasonable, the absence of prejudicial error places this case in the category of those eases mentioned above, not requiring relief for excessive post-trial delay. [Emphasis added.]
Thus, prior to the Dunlap presumption of prejudice, delay in post-trial processing would be error only if there was some other error in the trial proceedings necessitating a rehearing, and that because of the delay, the accused would be prejudiced in presenting his case at the rehearing. In other words, the prejudice must appear from the record of trial. Here the majority has fashioned a dramatic departure from this rule. The prejudice found — accused’s alleged difficulty in obtaining “good” employment because of the possibility of being returned to active duty — is highly speculative, easy to assert and difficult, if not impossible, to disprove. No doubt we will see more of such assertions in future cases.
The second reason delineated by the majority for dismissing the charges is to “halt the erosion in prompt post-trial review of courts-martial.”3 This drastic remedy is justified by “the exercise of our supervisory authority.” 14 M.J. at 19. If this is to be remedy for cases like this, I would prefer returning “to the draconian rule of Dunlap.” Id. at 19. Whatever the validity of the criticisms of the “too rigid ... application” of Dunlap, it did perform a vital role in reducing post-trial delays.4 United *21States v. Banks, supra at 94. At least the people in the field would have a time schedule they could understand and apply. Here we merely set a “313-day” (or “200-day”) rule; what will happen to the 250-day case? Of course, the rule in Dunlap is predicated upon the amount of confinement served by the accused; here the majority’s rule is based upon time of processing the record to authentication.5 Consequently, the rule would apply even if the accused served no confinement at all and remained on active duty.
I fully concur in the comments of the Coast Guard Court of Military Review condemning the performance of those engaged in the preparation and authentication of the record. However, the remedy fashioned by that court (elimination of forfeitures) is entirely appropriate to the prejudice asserted by the accused. Adopting the remedy propounded by the majority is truly “burning the barn to kill the rats.”6
I would affirm the decision of the United States Coast Guard Court of Military Review.

. The “unexplained and ... unreasonable” delay in United States v. Gray, 22 U.S.C.M.A. 443, 445, 47 C.M.R. 484, 486 (1973), was 212 days. In United States v. Timmons, 22 U.S.C.M.A. 226, 46 C.M.R. 226 (1973), we found a 180-day delay to be unreasonable but did not grant relief. “Whatever reason might exist to deplore post-trial delay generally, we are loathe to declare that valid trial proceedings are invalid solely because of delays in the criminal process after trial.” 22 U.S.C.M.A. at 228, 46 C.M.R. at 228. In United States v. Prater, 20 U.S.C.M.A. 339, 43 C.M.R. 179 (1971), a post-trial delay of nine months was not deemed to have prejudiced the accused since we found no other errors in the trial. But we concluded: “Where error has occurred in the conduct of a court-martial proceeding, some combinations of sentences and delays can result in cases requiring relief if a review for errors of law under Article 67, ... is not to become a completely inane exercise. Unexplained appellate delays may demand a dismissal if prejudicial errors have occurred.” 20 U.S.C.M.A. at 343, 43 C.M.R. at 183.


. In an affidavit filed with the Court of Military Review, the accused stated that it has been “impossible to get a good job” but that he has been “holding down two jobs” which are “low paying and take no training.”


. The court below references the “deplorable example of official indifference toward the timely post-trial review of Coast Guard courts-martial.” Our review of cases from the other uniformed services indicates the problem does not lie solely with the Coast Guard. See, i.e., The Army Lawyer, DA Pamphlet 27-50-113 at 15 (May 1982).


. The relaxing of post-trial standards for expeditious processing of cases indicates to me that we must reconsider the wisdom of our abandonment of the Dunlap principle of presumed prejudice. It may well be that we should adopt a rule permitting more leniency in overcoming *21the presumption, but at least such a rule would require explanation by the Government of the reasons for such unreasonable delay.


. “Inordinate [post-trial] delays do not ‘ipso facto’ demonstrate prejudice.” United States v. Davis, 20 U.S.C.M.A. 541, 542, 43 C.M.R. 381, 382 (1971).


. I wonder if the majority would extend the unreasonable delay accompanied by asserted but unverified prejudice rule to delays in the appellate process either at the Court of Military-Review level or this Court. Cf. United States v. Richmond, 11 U.S.C.M.A. 142, 28 C.M.R. 366 (1960); United States v. Tucker, 9 U.S.C.M.A. 587, 26 C.M.R. 367 (1958).